                                         UNITED STATES BANKRUPTCY COURT
                                            WESTERN DISTRICT OF TEXAS
                                                  WACO DIVISION
IN RE:                                                             §                  CASE NO.
Jimmica Latonya Randolph                                           §
                                                                   §                  Chapter 13
                                                                   §
       Debtor(s)



                                         CHAPTER 13 PLAN AND MOTIONS FOR
                                          VALUATION AND LIEN AVOIDANCE

                                                              AMENDED

 If you oppose the Plan's treatment of your claim or any provisions of this Plan, YOU MUST FILE AN OBJECTION to
 confirmation no later than fourteen (14) days before the confirmation hearing date.

 Use of the singular word "Debtor" in this Plan includes the plural where applicable. All section references ("§") are to the
 Bankruptcy Code unless otherwise noted.


The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
Plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked, the provision will
be ineffective if set out later in the Plan.

                                                           1. Plan Overview

 1.1   A limit on the amount of secured claim based on valuation of collateral for the                   Included          Not included
       claim, set out in Sections 7.8 and 7.9, which may result in a partial payment or no
       payment at all to the secured creditor

 1.2   Avoidance of a wholly unsecured lien or judicial lien or nonpossessory,                           Included          Not included
       nonpurchase-money security interest, set out in Sections 7.9 and 7.10

 1.3   Nonstandard provisions, set out in Section 8                                                      Included          Not included

                                                           2. Plan Summary

2.1    Debtor's Plan payment will be       $350.00       per month, paid by       3rd Party Epay (if accepted by Trustee),
            Payroll Order, or     Direct (Money Order or Cashier's Check). Variable payments, if applicable, are proposed as
       follows:

         Months                                                          Amount of Monthly Payment

       The term of the Plan is     49      months. The gross amount to be paid to the Trustee (sometimes, the "base amount")
       is    $17,150.00 .

2.2    Under this Plan, the Trustee will pay all allowed priority claims in full; all allowed secured claims to the extent of the value
       of the collateral or the amount of the claim, whichever amount is provided for in Sections 7.7 and 7.8; and approximately
             2      % to allowed general unsecured claims. The specific treatment for each class of creditors is set forth below in
       the Plan.

       This Plan does not allow claims. A creditor must file a proof of claim by the applicable deadline to receive
       distributions under the plan as confirmed. Creditors are referred to the Federal Rules of Bankruptcy Procedure, the
       Local Bankruptcy Rules for the Western District of Texas, and the Standing Order for Chapter 13 Administration for
       this Division for information on procedures and deadlines.

2.3    The aggregate value of Debtor's non-exempt assets is:              $0.00       .


                                                                    1
Debtor    Jimmica Latonya Randolph                                                         Case number


                                                     3. Vesting of Estate Property

              Upon confirmation of the Plan, all property of the estate SHALL vest in the Debtor, shall not remain property of the
              estate, and shall not be subject to the automatic stay of § 362; provided however, in the event of conversion of this
              case to chapter 7 the property of the Debtor as of the petition date should revest in the estate.

              Upon confirmation of the Plan, all property of the estate SHALL NOT vest in the Debtor, shall remain property of the
              estate, and shall remain subject to the automatic stay of § 362.


                                               4. Tax Refunds and Annual Tax Returns
4.1      Tax Refunds.

         All tax refunds received by Debtor (or either Debtor if a joint case) while the chapter 13 case is pending shall be allocated
         as set forth below:

         1)   The total amount of the aggregate tax refund(s) received for any tax period that exceeds $2,000.00 shall, upon
              receipt, be paid and turned over to the Trustee as additional disposable income and such amount shall increase the
              base amount of the Plan. The Plan shall be deemed modified accordingly, and the Trustee will file a notice of plan
              modification within 21 days of receipt of the tax refund;

         2)   This $2,000.00 annual limit shall apply to both joint-debtor and single-debtor cases;

         3)   The $2,000.00 otherwise retained by Debtor must first be applied to any Plan arrearages;

         4)   Notwithstanding subparagraph (1) above, Debtor may file a notice to retain the portion of the tax refund otherwise
              payable to the Plan under subparagraph (1) with twenty-one (21) day negative notice as set forth in Local Rule
              9014(a) if, at the time of receipt of a refund, Debtor's Plan provides for the payment of 100% of allowed general
              unsecured claims within the term of this Plan. If the Trustee does not object within the twenty-one (21) day negative
              notice period, Debtor may retain that portion of the tax refund.

         The Trustee is hereby authorized to endorse a tax refund check if the check is made payable to Debtor.

4.2      Annual Tax Returns.

         Debtor shall provide a copy of the annual post-petition income tax return to the Trustee if requested to do so or if required
         to do so pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending. If
         this is a joint case, each Debtor shall comply with this provision if separate returns are filed.

                                         5. Pre-Confirmation Adequate Protection Payments

         Pre-confirmation adequate protection payments under § 1326(a)(1) and § 502(b) shall be made as provided below, and
         pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending:

         A.   All pre-confirmation payments if required by § 1326(c) and proposed below will be made by the Chapter 13 Trustee
              without further order of the Court. Such payments shall be considered payments pursuant to § 1326(a) and
              28 U.S.C. § 586(e).

         B.   If the Debtor fails to make the required plan payments and funds on hand are not sufficient to pay all pre-
              confirmation adequate protection payments due, then such payments shall be paid on a pro rata basis, with the
              exception of ongoing monthly mortgage payments made by the Trustee.

         C. Monthly pre-confirmation adequate protection payments will be calculated from the date the first plan payment is
            due. To receive adequate protection payments, a secured creditor must have on file with the Clerk of the Court a
            timely filed and allowed proof of claim. The proof of claim must include proof of the creditor's security interest and
            shall be served on the Chapter 13 Trustee, the Debtor and Debtor's attorney. The Trustee will thereafter commence
            disbursement of pre-confirmation adequate protection payments in the next regularly scheduled monthly
            disbursement following the filing of the claim, subject to normal operating procedures.



                                                                     2
Debtor    Jimmica Latonya Randolph                                                         Case number


         D. The Debtor proposes the following pre-confirmation adequate protection ("AP") payments. The Trustee shall apply
            pre-confirmation adequate protection payments to accrued interest, if applicable, and then to principal. AP payments
            shall cease upon confirmation of the Plan.


 Creditor & Collateral                                         Monthly AP          Interest Rate,     Other Treatment
                                                               Payment             If Claim is        Remarks
                                                                                   Over Secured

Americredit Financial Services, Inc.                                    $110.00
2015 Chevy Cruze
                                  6. Executory Contracts / Unexpired Leases / Contracts for Deed
6.1      Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to assume the following executory contracts, unexpired
         leases, and/or contracts for deed as follows:


 Creditor                                                 Property or Contract Description                      Current Monthly
                                                                                                                Payment to be Paid
                                                                                                                Directly by the
                                                                                                                Debtor

Linnemann Realty                                          Residential lease                                                  $1,795.00
6.2      Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to reject the following executory contracts, unexpired
         leases, and/or contracts for deed:


 Creditor                                                               Property


Uown                                                                    Dining table and chairs
                                                        7. Treatment of Claims

7.1      Administrative Claims and Request for Attorney Fees.
         The Trustee shall collect the allowed statutory Trustee fee upon receipt of all monies paid by or on behalf of Debtor. All
         other administrative claims, including Debtor's attorney fees, shall be paid according to the terms of this Plan.

         Upon confirmation of the Plan, the Court approves and awards          $3,600.00      to Debtor's attorney as an adminstrative
         claim for legal services performed in this case in accordance with the applicable benchmark. Debtor's attorney may file
         applications for additional award of attorney fees pursuant to the Bankruptcy Code, Local Bankruptcy Rules for the
         Western District of Texas, and the Standing Order for Chapter 13 Administration for the division in which this case is
         pending. If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this
         class on a pro rata basis. The Trustee shall disburse payments to the attorney as follows:

 Debtor's Attorney                                   Amount of Fee Paid        Payment                Additional
                                                     Through the Plan          Method:                Provisions

Law Office of Evan Simpson PLLC                                   $3,600.00         Standing Order
                                                                                    Other




                                                                    3
Debtor    Jimmica Latonya Randolph                                                           Case number



7.2      Priority Claims.

         All allowed claims entitled to priority under § 507(a), except § 507(a)(2), shall be paid in full in deferred distributions by
         the Trustee, unless: (1) the holder of a particular claim agrees to a different treatment of such claim; or (2) such claim is
         provided for under § 1322(a)(4). Unless the Plan provides otherwise, the distributions shall be made by the Trustee. If
         the Plan identifies a creditor's claim as a priority claim and the creditor files the claim as a general unsecured claim, the
         claim shall be treated as a general unsecured claim unless otherwise ordered by the Court. If any priority claim is filed
         for a debt that was either not scheduled or scheduled as a general unsecured claim, the claim shall be allowed as a
         priority claim unless otherwise ordered by the Court. Allowed priority claim(s) shall be paid without interest, unless
         otherwise ordered by the Court or unless specifically allowed under § 1322(b)(10) and provided for below.

         The amount set forth in the Plan is an estimate and if the actual allowed claim is in a different amount, the amount to be
         paid pursuant to the Plan shall be the amount due on the allowed claim.

         Domestic Support Obligations ("DSO"). The Trustee shall pay all pre-petition DSO claims through the Plan unless the
         Court orders otherwise. Debtor shall pay all DSO payments that accrue post-petition directly to the holder, or the holder's
         agent, pursuant to the terms of the DSO.

         The Trustee shall disburse payments to the following creditors holding priority claims:

 Creditor                                           Description                                     Est. Claim         Est.
                                                                                                    Amount             Monthly
                                                                                                                       Payment


         If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a
         pro rata basis.

7.3      Arrears on Assumed Executory Contracts/Leases/Contracts for Deed.

         The Trustee shall disburse payments for arrears to creditors holding assumed executory contracts, leases, and/or
         contracts for deeds. The amounts listed below by Debtor are estimates. If a creditor files a proof of claim and the claim
         for arrears or the ongoing monthly payment is in a different amount than stated below, the payments under the Plan shall
         be based on the creditor's claim unless a different amount is established by court order.

         Those creditors holding claims within this class are as follows:

 Creditor & Collateral                                    Arrears & Treatment of                    Amount of Ongoing Monthly
                                                          Arrears Through the Plan                  Payment Through the Plan


7.4      Collateral to be Surrendered.

         Upon the entry of an order confirming the Plan or an order modifying the Plan, the stay shall automatically terminate with
         regard to the collateral surrendered. Upon entry of such order, the creditor shall have ninety (90) days from the date of
         the order to file a claim or amended claim as to any deficiency balance that may remain, and such deficiency balance will
         be paid as a general unsecured claim. Any such claim is subject to objection.

         Debtor surrenders the following collateral:


 Creditor                                       Collateral                                     Location of Collateral

Ford Motor Credit Company LLC                   2014 Ford Focus
                                                Value: $12,100.00
Uown                                            Dining Room Table and Chairs
                                                Value: $350.00




                                                                      4
Debtor    Jimmica Latonya Randolph                                                             Case number


7.5      Creditors to be Paid Directly by Debtor (Other Than Mortgage Creditors), by a Third Party, or by a Co-Debtor.
         [USE ONLY IF THERE IS NO DEFAULT]

         Creditors within this class shall retain their liens on the collateral that is security for the claim until the claim has been
         paid in full as determined by the note and/or applicable non-bankruptcy law.

         If certain claims are paid directly by Debtor to creditor, Debtor shall be deemed acting as a disbursing agent under the
         Plan for payment of such claim. Such payments shall be made in addition to the payments by Debtor to the Trustee and
         are deemed to be payments made pursuant to the Plan.

         The following creditors shall be paid directly by Debtor, a Third Party, or a Co-Debtor:

 Creditor /                                           Debt               Monthly           Remarks                           Identify
 Collateral                                           Owed               Payment                                             Payer

Dept Of Ed/582/nelnet                                     $66,021.00              $0.00                                      Debtor


National University                                        $1,200.00              $0.00                                      Debtor


7.6      Mortgage Creditors: Ongoing Mortgage Payments and Direct Mortgage Payments on Debtor's Principal Residence.

         Unless the Debtor is current on the mortgage on the petition date, or otherwise provided for under PLAN PROVISIONS
         8. Nonstandard Plan Provisions, the Trustee shall pay all post-petition monthly mortgage payments to the mortgagee.
         Ongoing mortgage payments will be in the amount stated in the allowed proof of claim or pursuant to a Court Order. If
         Debtor makes a Plan payment that is insufficient for the Trustee to disburse all ongoing mortgage payments required
         below, the Trustee shall hold plan payments until a sufficient amount is received to make a full ongoing mortgage
         payment. Debtor shall provide to the Trustee all notices received from Mortgage Creditors including statements, escrow
         notices, default notifications, and notices concerning changes of the interest rate if a variable rate mortgage. The
         automatic stay is modified to permit Mortgage Creditors to issue such notices.

         The Trustee shall be authorized to make changes to the ongoing monthly mortgage payments based on Notice filed
         pursuant to Bankruptcy Rule 3002.1(b) and to pay fees, expenses, and charges based on Notice filed pursuant to
         Bankruptcy Rule 3002.1(c). The Trustee may request that the Debtor file amended Schedules I and J, and the Debtor
         shall do so on or within thirty (30) days after receiving such a request from the Trustee. If Debtor lacks the disposable
         income to pay the ongoing mortgage payment, the Trustee may seek dismissal. The Debtor or the Trustee may seek to
         modify the Plan based on Debtor's current income, Debtor's ongoing mortgage payment obligations, or as otherwise
         provided in § 1329.

         Alternatively, upon the filing by a Mortgage Creditor of a Notice pursuant to Bankruptcy Rule 3002.1(b) or 3002.1(c), the
         Trustee may file a Notice of Increase of Plan Payment with the Court if the Trustee reasonably believes that, under the
         circumstances, the increased payment should be Debtor's responsibility. The Trustee shall serve the Notice of Increase
         of Plan Payment on Debtor and Debtor's counsel. Such circumstances include but are not limited to: (1) increase in the
         mortgage payment or claim for expense is caused by Debtor's failure to pay tax, insurance or other obligations to the
         mortgagee that the Debtor was required to pay directly; (2) cases in which the Debtor is paying less than the Debtor's full
         disposable income because the Debtor has agreed to pay a 100% dividend to general unsecured creditors; and (3)
         cases where, because of the increase due the Mortgage Creditor, the current Plan would fail to pay fully the amount
         provided under the Plan to allowed secured, priority, and administrative claims and any required amount to be paid to
         general unsecured claims under the terms of the confirmed Plan by reason of § 1325(a)(4) or otherwise.

         The amount set forth in a Notice of Increase of Plan Payment shall become the modified Plan payment, and the Plan
         base shall be correspondingly increased. The Debtor must file a motion to modify Plan, supported by amended
         Schedules I and J as well as income verification, if the Debtor believes there is not, at that time, sufficient disposable
         income to pay the increased Plan payment or there is otherwise basis to amend the Plan rather than pay the increased
         Plan payment. The Debtor's motion to modify Plan shall be filed no later than thirty (30) days after Trustee's Notice of
         Increase in Plan Payment is filed.




                                                                        5
Debtor    Jimmica Latonya Randolph                                                               Case number


         It is possible that a change in the ongoing mortgage payment will affect the distribution to the unsecured creditors,
         and this provision of the Plan shall serve as adequate notice of the possibility.

         If Debtor is current as of the petition date and elects to pay the ongoing mortgage directly but subsequently defaults,
         Debtor should file a motion to modify the Plan within thirty (30) days of receiving notice of the default to provide for the
         payment of the post-petition mortgage arrears. The future ongoing mortgage payments shall be paid by the Trustee.
         The motion to modify the Plan must state the name, address, and account number of the Mortgage Creditor to whom
         payments are to be made; the date the Trustee is to commence the ongoing mortgage payments; and the treatment of
         the post-petition delinquency including the gap between the date when Debtor modified the Plan and the date on which
         the Trustee is to commence the ongoing mortgage payments. The Trustee may also file a motion to modify the Plan in
         the event of a post-petition default.

         The Standing Order for Chapter 13 Administration for the division in which this case is pending as to ongoing mortgage
         payments shall also apply.

         For cause shown, Debtor may deviate from the procedures set forth in this provision of the Plan provided that Debtor sets
         forth cause, with specificity, in PLAN PROVISIONS 8. Nonstandard Plan Provisions. The Trustee and any party in interest
         may object. Debtor shall have the burden of proving at any hearing on confirmation of the Plan cause for such deviation.
         Avoidance of administrative fees alone shall not be considered cause.

         The amounts set forth below are Debtor's estimate and the allowed claim shall control as to the amounts. Those
         creditors holding a secured claim with ongoing mortgage payments are as follows:


 Creditor                            Property                             Monthly           Interest            Payment Due Paid By:
                                     Address                              Mortgage          Rate (for           Date
                                                                          Payment           informational       (per contract)
                                                                                            purposes only)


7.7      Secured Claims: Cure Arrears on Long Term Debt and Mortgage Arrears on Debtor's Principal Residence.

         Arrears on long term debt and pre-petition mortgage arrearage claims shall be paid pursuant to the payment schedule
         set forth below. Upon discharge, if the pre-petition arrears and the post-petition ongoing payments are current on
         Debtor's Principal Residence, the default will be deemed cured and the note reinstated according to its original terms,
         including the retention of any security interest. The pre-petition arrears set forth below is an estimate only and the
         Trustee shall pay the pre-petition arrears based on the proof of claim as filed by the creditor, unless a different amount is
         allowed pursuant to a court order.

         If there are insufficient funds to pay the monthly payment to claims within this class, creditors in this class shall be paid
         on a pro rata basis. If additional monies are available, the Trustee may, within his or her discretion, disburse such funds
         to this class on a pro rata basis.

         The following secured creditors hold claims for arrears in this class:

 Creditor                         Collateral                       Estimated         Monthly            Interest Rate Remarks
                                  Description                      Arrearage         Payment or         (If applicable)
                                                                                     Method of
                                                                                     Distribution

7.8      Secured Claims: Treatment of Claim and Motion to Value Collateral Pursuant to § 506; and 910 Day Claims/1 Year
         Claims.

         Creditors within this class shall retain their liens on the collateral that is security for their claims until the earlier of: (1) the
         date the underlying debt, as determined by non-bankruptcy law, has been paid in full; or (2) the date discharge is entered
         under § 1328. If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained
         by the creditors pursuant to applicable non-bankruptcy law.




                                                                         6
Debtor    Jimmica Latonya Randolph                                                           Case number


         Debtor moves to value the collateral described below in the amounts indicated. The values as stated below represent
         the fair market value of the collateral pursuant to § 506(a)(2). Objections to the valuation of collateral proposed by this
         Motion and the Plan must be filed no later than fourteen (14) days before the confirmation hearing date. If no timely
         objection is filed, the relief requested may be granted in conjunction with the confirmation of the Plan.

         The Trustee shall pay the allowed secured claims, which require the filing of a proof of claim, to the extent of the value of
         the collateral or the full payment of the claim as specified below, plus interest thereon at the rate specified in this Plan.
         Failure of the secured creditor to object will be deemed acceptance of the plan under § 1325(a)(5)(A). Except for
         secured claims for which provision is made to pay the full amount of the claim notwithstanding the value of the collateral,
         the portion of any allowed claim that exceeds the value of the collateral shall be treated as an unsecured claim under
         Section 7.11 below.

 Creditor /                                   Amount            Fair             Interest     Equal             Unsecured       910
 Collateral Description                       of Debt           Market           Rate         Monthly           Claim           Claim?
                                              (Est)             Value                         Payment                           ***

Americredit Financial Services, Inc.              $20,277.68        $8,475.00        6.50%          Variable*     $11,802.68
2015 Chevy Cruze
Band Room                                          $1,252.25        $1,252.25        5.00%          Pro-Rata            $0.00
Clarinet
*** Debtor indicates, by notation ( ) that the collateral which secures the claim was purchased within 910 days if a vehicle or
within 1 year if personal property pursuant to § 1325(a) (hanging paragraph).
         If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a
         pro rata basis.

         If any secured proof of claim is timely filed for a debt that was either not scheduled or scheduled as unsecured, the claim
         shall be allowed as secured unless otherwise ordered by the Court. Said claim shall be paid under the Plan with
         interest at    5    % per annum and shall be paid on a pro rata basis as funds become available after payment of any
         fixed equal monthly payments payable to other secured creditors listed above.

7.9      Wholly Unsecured Claims.

 NOTICE OF DEBTOR'S INTENTION TO STRIP A WHOLLY UNSECURED LIEN

 Debtor proposes a Chapter 13 plan that strips your lien secured by real property to a wholly unsecured claim. The Plan
 alleges that the value of the real property is less than the amount owed on all liens that are senior in priority to your lien.
 Your claim will receive no distributions as a secured claim but will receive distributions as a general unsecured claim.

 If you disagree with the treatment proposed by the Plan that will terminate your lien and that will pay your claim as a
 general unsecured claim, you must file an objection to the Plan no later than fourteen (14) days before the confirmation
 hearing date. If you fail to object, the Bankruptcy Court may approve the Plan without further notice.

 Upon entry of a Discharge Order, the holder of the lien is required to execute and record a full and unequivocal release of
 its liens, encumbrances and security interests secured by the real property and to provide a copy of the release to the
 Trustee, Debtor, and Debtor's counsel. Notwithstanding the foregoing, the holder of a lien that secures post-petition
 homeowners' association fees and assessments will be allowed to retain its lien, but only to secure (i) post-petition
 assessments; and (ii) other post-petition amounts, such as legal fees, if such post-petition amounts are incurred with
 respect to post-petition fees and assessments, and are approved by the Court, if incurred during the pendency of the
 bankruptcy case.

 This provision does not apply if a secured creditor does not file a proof of claim.

 Notice of this Plan provision must be provided by the Debtor to the secured creditor in accordance with Fed. R. Bankr. P. 7004.




                                                                     7
Debtor    Jimmica Latonya Randolph                                                          Case number


         The following claims shall be paid as a general unsecured claim as there is no equity in the collateral to secure the
         claim.

         If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
         pursuant to applicable non-bankruptcy law.

         Those creditors holding secured claims that are wholly unsecured and are within this class are as follows:

 Creditor                                            Collateral                                       Fair Market        Amount of
                                                                                                      Value              Senior Lien(s)

7.10     Motions to Avoid Lien Pursuant to § 522(f).

         The Bankruptcy Code allows certain liens to be avoided. If a lien is avoided, the creditor's claim, to the extent allowed,
         will be treated as a general unsecured claim under Section 7.11. The amount of the debt set forth in the Plan is Debtor's
         estimate and if the actual allowed claim is in a different amount, the unsecured amount to be treated pursuant to the Plan
         shall be the amount due on the allowed claim.

         If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
         pursuant to applicable non-bankruptcy law.

         Debtor moves under § 522(f) to avoid the following liens that impair exemptions. Objections to this treatment must be
         filed no later than fourteen (14) days before the confirmation hearing date. If no timely objection is filed, the relief
         requested may be granted in conjunction with the confirmation of the Plan. (Debtor must list the specific exempt property
         that the lien impairs and the basis of the lien--e.g. judicial lien, non-PMSI, etc.).

 Creditor                                 Property Subject to                    Lien               Secured            Type of Lien
                                          Lien                                   Amount to          Amount
                                                                                 be Avoided         Remaining

7.11     General Unsecured Claims.
         Creditors within this class hold general unsecured claims that are not otherwise provided for in the Plan, including but
         not limited to creditors' unsecured claims arising by reason of lien avoidance or lien strip, rejection of executory contracts
         or leases, or bifurcation of a claim. Payments to holders of allowed claims within this class shall be disbursed on a pro
         rata basis and shall be disbursed after payment of other creditors. The amounts set forth as unsecured claims in
         Debtor's schedules are estimates only, and payments to holders of allowed general unsecured claims shall be based
         upon allowed claim amounts.




                                                                      8
Debtor   Jimmica Latonya Randolph                                                           Case number


                                                   8. Nonstandard Plan Provisions

Nonstandard Plan Provisions.

The following Plan provisions will be effective only if there is a check in the box in Section 1.3 of the Plan.




Failure to place any nonstandard provision in this section results in the nonstandard provision being void.

I certify that all nonstandard plan provisions are contained in this section of the Plan.

/s/ Evan Simpson                                                      Date: 10/18/2019
Debtor's Attorney or Pro Se Debtor
State Bar No. 24060612


/s/ Jimmica Latonya Randolph
Debtor


Joint Debtor


                                                          Certificate of Service

Debtor shall be responsible for service of the Plan on the Trustee and all parties in interest.




                                                                     9
                                      UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TEXAS
                                               WACO DIVISION

  IN RE: Jimmica Latonya Randolph                                                   CASE NO.
                                    Debtor


                                                                                CHAPTER        13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on October 18, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ Evan Simpson
                                Evan Simpson
                                Bar ID:24060612
                                Law Office of Evan Simpson PLLC
                                3925 A S. Jack Kultgen Fwy.
                                Waco, TX 76706
                                (254) 399-9977



Ace Cash                                     Advance America                              Atmos Energy Corporation
1040 S. Fort Hood St.                        2600 Trimmier Rd, Ste 400                    PO Box 650205
Killeen, TX 76541                            Killeen, TX 76542-6016                       Dallas, TX 75265-0205




Ad Astra Recovery Serv                       Americredit Financial Services, Inc.         Balance Credit
xxx6208                                      xxxxx5206                                    PO Box 4356 Dept 1557
7330 W 33rd St N Ste 118                     dba GM Financial                             Houston, TX 77210
Wichita, KS 67205                            PO Box 183853
                                             Arlington, TX 76096


Ad Astra Recovery Serv                       Argon Credit                                 Band Room
xxx0658                                      xxxx6107                                     212 West Veterans Memorial Blvd
7330 W 33rd St N Ste 118                     P.o. Box 503430                              Harker Heights, TX 76548
Wichita, KS 67205                            San Diego, CA 92150



ADT Security Services                        AT&T                                         Barclay's Bank Delaware
3190 S. Vaughn Way Ste 150                   208 S Akard St                               PO BOX 8803
Aurora, CO 80014-3537                        Dallas, TX 75202-4206                        Wilmington, DE 19899
                                    UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF TEXAS
                                             WACO DIVISION

  IN RE: Jimmica Latonya Randolph                                           CASE NO.
                                 Debtor


                                                                           CHAPTER     13
                              Joint Debtor

                                             CERTIFICATE OF SERVICE
                                                (Continuation Sheet #1)

Caine & Weiner                            Check 'N Go                             Credit One
12005 Fort Road                           336 Broadway                            PO BOX 98878
Dallas, TX 75234                          El Cajon, CA 92021-5419                 Las Vegas, NV 89193




Carus Dental Resourse GRP/ADPI            Check Center                            Credit Systems Intl Inc
3106 S W.S. Yung Dr, Ste C-304            1090 E Main St #103                     1277 Country Club Ln
Killeen, TX 76542                         El Cajon, CA 92021-6256                 Fort Worth, TX 76112




Cash Factory USA                          Checkmate                               CRME Financial Services, INC
6965 S Rainbow Blvd #130                  1103 Broadway                           3075 E Imperial Highway, Suite 200
Las Vegas, NV 89118                       El Cajon, CA 92021-4806                 Brea, CA 92821




Cash Store                                Consumer Collection Management          CTRMA Processing
1200 Lowes Blvd, Ste 104                  PO Box 1839                             PO Box 16777
Killeen, TX 76542-5204                    Maryland Heights, MO 63043-1839         Austin, TX 78761




Cashcall                                  Convergent Outsourcing, Inc             Dept HOVS 064
xxxx4376                                  10900 Corporate Centre Dr #100          P.O. Box 3044
PO Box 66007                              Houston, TX 77041-5195                  Livonia, MI 48151
Anaheim, CA 92816-6007



Chase Bank                                County of Prince William - Tax Admin    Dept Of Ed/582/nelnet
PO Box 36520                              Div                                     xxxxxxxxxxx1139
Louisville, KY 40233-6520                 P.O. Box 2467                           Attn: Claims/Bankruptcy
                                          Woodbridge, VA 22195                    PO Box 82505
                                                                                  Lincoln, NE 68501
                                      UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TEXAS
                                               WACO DIVISION

  IN RE: Jimmica Latonya Randolph                                            CASE NO.
                                  Debtor


                                                                            CHAPTER     13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                  (Continuation Sheet #2)

Deville Asset Management, LTD              Fingerhut                                Internal Revenue Service
xxxxxx35N1                                 Bankruptcy Dept                          PO Box 7346
Attn: Bankruptcy                           6250 Ridgewood Rd                        Philadelphia, PA 19101-7346
PO Box 1987                                Saint Cloud, MN 56303
Colleyville, TX 76034


Deville Asset Management, LTD              First Premier Bank                       Jefferson Capital LLC
9159 Boulevard 26, Ste B-1B                xxxx-xxxx-xxxx-1252                      16 McLeland Rd
North Richland Hills, TX 76180-5798        P.O. Box 5524                            Saint Cloud, MN 56303-2198
                                           Sioux Falls, SD 57117



Direct TV                                  Ford Motor Credit Company LLC            Jimmica Latonya Randolph
PO Box 5014                                xxxx9354                                 6803 Indian Hawthorne Drive
Carol Stream, IL 60197-5014                c/o National Bankruptcy Service Center   Killeen, TX 76542
                                           PO Box 62180
                                           Colorado Springs, CO 80962


FA - Argon                                 GC Services                              Killeen Utility Collections
15373 Innovation Dr, Ste 30                6330 Gulfton                             210 W Ave C
PO Box 503430                              Houston, TX 77081                        Killeen, TX 76541-5255
San Diego, CA 92150-3430



Fedloan Servicing                          Greenarrow Loans                         LVNV Funding, LLC
P.O. Box 60610                             PO Box 170                               PO Box 1269
Harrisburg, PA 17106                       Finley, CA 95435-0170                    Greenville, SC 29602-1269




Financial Control Services                 Hughes Network Systems, LLC              Mariner Finance
200 N. New Rd                              11717 Exploration Lane                   8211 Town Center Dr
Waco, TX 76710                             Germantown, MD 20876-2799                Baltimore, MD 21236-5904
                                     UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF TEXAS
                                              WACO DIVISION

  IN RE: Jimmica Latonya Randolph                                             CASE NO.
                                   Debtor


                                                                              CHAPTER    13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #3)

Merrick Bank                                National University                     Pro Collect, Inc
xxxx-xxxx-xxxx-9329                         xxxxxxxx3859                            xxxxxxxxxxx1434
PO Box 9201                                 11255 N Torrey Pines Rd                 12170 N. Abrams Rd, Ste 100
Old Bethpage, NY 11804                      La Jolla, CA 92037                      Dallas, TX 75243



Midnight Velvet                             National University                     Progressive Leasing
xxxxxxxxx929O                               9388 Lightwave Ave                      256 West Data Drive
1112 7th Ave                                San Diego, CA 92123-1426                Draper, UT 84020
Monroe, WI 53566



Moneytree                                   Net Pay Advance, Inc                    Progressive Leasing
303 N 2nd St                                455 N Maize Court                       5651 W Talavi Blvd
El Cajon, CA 92021-6445                     Wichita, KS 67212-4654                  Glendale, AZ 85306




Moneytree, Inc                              OPP Loans                               Purchasing Power, LLC
PO Box 58363                                871 Coronado Center Dr #200             1349 W Peachtree St NW
Seattle, WA 98138-1363                      Office 266                              Atlanta, GA 30309-2956
                                            Henderson, NV 89052-3977



Montgomery Ward                             Pioneer Military Lending                Ray Hendren
1112 7th Ave                                xxxxxxxxxxxxxxxxxxx0416                 4505 Spicewood Springs
Monroe, WI 53566                            4700 Belleview, Ste 300                 Suite 205
                                            Kansas City, MO 64112                   Austin, TX 78759



National Credit Adjusters, LLC              Prince William County, Virginia         Reliant Pest Management
xxxx3994                                    Tax Administration Division             900 Shelby Ln, Ste 9
327 W 4th Ave.                              P.O. Box 2467                           Austin, TX 78745-2056
PO Box 3023                                 Woodbridge, VA 22195
Hutchinson, KS 67504
                                        UNITED STATES BANKRUPTCY COURT
                                           WESTERN DISTRICT OF TEXAS
                                                 WACO DIVISION

  IN RE: Jimmica Latonya Randolph                                               CASE NO.
                                      Debtor


                                                                                CHAPTER    13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #4)

Rise Credit                                    Texas Car Title & Payday Loan Serv Inc   USAA Federal Savings Bank
4150 International Plaza, Ste 300              2522 E. Business 190                     xxxxxxxxxxxx6780
Fort Worth, TX 76109                           Copperas Cove, TX 76522-2558             10750 McDermott Fwy
                                                                                        San Antonio, TX 78288



Rmp Services Llc                               Time Warner Cable                        Verizon
200 N New Rd                                   309 N College St                         xxxxxxxxxx0001
Waco, TX 76710                                 Killeen, TX 76541-5105                   500 Technology Dr Ste 30
                                                                                        Weldon Spring, MO 63304



Seaton Medical Center                          Travis County Emergency Physicians       Viking Collection Service
PO Box 848014                                  P.O. Box 14099                           PO BOX 59207
Dallas, TX 75284-8014                          Belfast, ME 04915                        Minneapolis, MN 55459




Southwest Credit Systems                       Trugreen Lawn Care                       Webbank / Fingerhut
xxxx2209                                       594 Greenhill Rd                         215 South State St, Ste 1000
4120 International Pkwy, Ste. 1100             Round Rock, TX 78665-2212                Salt Lake City, UT 84111
Carrollton, TX 75007-1958



Spectrum                                       TXU Energy Retail Company LLC
309 N College St                               c/o Bankruptcy Department
Killeen, TX 76541-5105                         PO Box 650393
                                               Dallas, TX 75265-0393



Speedy Cash/ Rapid Cash                        Uown
PO Box 780408                                  PO Box 18022
Wichita, KS 67278                              Tampa, FL 33679-8022
